Citation Nr: 9933172	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  93-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
dermatophytosis of the feet, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
left shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1974 to early September 1978 and from late September 1978 to 
February 1980.

This appeal arises from a December 1990 rating decision of 
the Houston, Texas, Regional Office (RO) that denied 
increased rating claims for dermatophytosis of the feet and a 
compensable evaluation for a left knee disorder.  In August 
1991, the RO also denied a claim for an increased rating for 
a left shoulder disability.  On appeal, in an October 1995 
decision, the Board of Veterans' Appeals (Board) remanded 
these claims for further development.  Pursuant to that 
development, the RO subsequently granted the left knee and 
left shoulder increased rating claims, awarding a 10 percent 
rating for anterior cruciate ligament deficient left knee and 
a 10 percent rating for left acromomioclavicular joint with 
impingement and traumatic arthritis; however, the RO denied 
an increased rating for dermatophytosis of the feet, which 
continued to be evaluated as 10 percent disabling.

The Board notes that the appellant had been seeking service 
connection for a low back disability.  In May 1999, the RO 
awarded service connection for lumbosacral strain with 
degenerative disc disease.  On the basis of statements by the 
appellant's representative and the absence of disagreement by 
the appellant, the issue of a low back disability is no 
longer on appeal. 

The Board further notes the appellant's request in October 
1993, via his service representative, for a hearing before 
the Board.  However, the appellant did not express a desire 
to attend a hearing at any time after the October 1995 remand 
decision by the Board.  Notably, on two substantive appeal 
forms (VA Form 9 and VA Form 1-9), in April 1992 and in June 
1993, the appellant specified that he did not wish to have a 
hearing.  Furthermore, he has not raised any objections to 
the continuation of this appeal despite the lack of a 
hearing, despite the ample opportunity he has had to do so.  
Accordingly, the Board deems his request for a hearing before 
the Board to have been abandoned.  


FINDINGS OF FACT

1.  The appellant's skin condition has involved, initially, 
blistering and some lesions, and subsequently, scaly patches 
and itchy rashes on his feet, hands, chest, and groin area.

2.  On Department of Veterans Affairs (VA) examination in 
1998, the appellant had tinea versicolor and tinea pedis.  
Scaling macules ranging from several millimeters to one 
centimeter in size were present on the hands and chest.  
Potassium hydroxide testing was positive on the feet.

3.  At various times in the early part of the timeframe 
involved in the claim for a left knee rating disability 
increase, the appellant's left knee has exhibited full range 
of motion.  

4.  The appellant wears a brace or knee sleeve for his left 
knee condition and has difficulty walking and negotiating 
stairs.

5.  On VA examination in 1998, the appellant reported that 
his knee experienced a great deal of "give way" and 
swelling.  The left knee extended from zero to 130 degrees, 
with 1 to 2+ effusion and 1 to 2+ anterior instability, but 
stable medial lateral.  He had anterior cruciate ligament 
deficient knee with early, very mild post-traumatic medial 
compartment arthritis. 

6.  The appellant's left shoulder disability has involved 
pain on overhead activity and overuse.  

7.  On VA examination in 1992, the range of motion for the 
left shoulder was "considerably decreased."  

8.  On VA examination in 1998, abduction of the left shoulder 
was to 180 degrees, but the appellant exhibited pain at 110 
degrees.  Upward elevation was to 180 degrees, but he 
exhibited pain at 120 degrees.  There was "marked" 
impingement.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than the current 10 
percent evaluation for dermatophytosis of the feet are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, DCs 
7806, 7813 (1999).

2.  The criteria for a rating higher than the current 10 
percent evaluation for a left knee disability diagnosed as 
anterior cruciate ligament deficient left knee and 
degenerative arthritis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5257, 5260, 5261 (1999).

3.  The criteria for a rating higher than the current 10 
percent evaluation for a left shoulder disability diagnosed 
as left acromomioclavicular joint with impingement and 
traumatic arthritis are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 5200, 
5201 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the Board must determine whether the appellant's 
increased rating claims are well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), en banc consideration denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam). The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A claim for an increased rating is a new claim and "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet.App. 524, 
532 (1999).  The Board finds that each of the appellant's 
increased rating claims are well grounded on the basis of his 
statements regarding pain and other symptoms.  Accordingly, 
VA's duty to assist the appellant in the development of this 
claim has been triggered.  

Initially, the Board notes that all relevant records have 
been obtained and that VA has not been made aware of any 
additional relevant records.

The Board now turns to each of the appellant's increased 
rating claims to evaluate the evidence in light of the rating 
criteria.

1.  Dermatophytosis of the feet

The appellant's skin condition of the feet was most recently 
diagnosed, in 1998, as tinea versicolor and tinea pedis.  The 
condition is rated under 38 C.F.R. § 4.118 (1999).  The 
relevant diagnostic code, DC 7813, refers evaluations to the 
criteria under DC 7806.  (The Board notes that the appellant 
was informed that the diagnostic code for dermatophytosis was 
DC 7819.  However, this error was not prejudicial because 
both DC 7819 and the correct diagnostic code use the same 
criteria in evaluating the appropriate skin conditions, that 
is, the criteria under DC 7806.)  Under DC 7806, a 10 percent 
rating is warranted where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher rating, a 30 percent rating, is warranted 
where there is constant exudation or itching, extensive 
lesions, or marked disfigurement. 

Prior to the appellant's request for an increased rating, in 
January 1987, a private physician had noted dermatosis in the 
extremities, with the hands being more affected than the 
legs.  

On VA examination in November 1987, he reported having 
previously developed an itchy rash on the sides and soles of 
his feet.  He reported that, eventually, blisters and lesions 
appeared, despite non-prescription powder treatment.  On 
physical examination, the skin was normal in turgor and 
elasticity for his age.  The skin on the sides and soles of 
his feet showed hyperkeratosis with scales.  Papulovasicular 
lesions were on the side, near the ankle, on the right inner 
side.  The examining VA physician noted few fissures on the 
web of the toes.  The toenails were hyperkeratotic, 
thickened, and discolored.  On the dorsum of the fingers of 
both hands, there were scars indicative of previous lesions.  
The examiner found few papulovasicular lesions.  The 
diagnosis was tinea pedis and manus and onychomycosis.

In March 1988, he complained of jungle rot on his feet, and 
he was found to have large watery blisters.  The diagnosis 
was tinea pedis and tinea manus.  Subsequently, that same 
month, he was seen for a blistering eruption on his hands and 
feet.  On examination, scaling was present on his hands and 
feet, bilaterally, and there was evidence of prior bulla 
formation.  The lesions had dried and started to peel.  There 
was an erythematous, tender area on his lower leg.  The 
impression was dyshidrosis with secondary infection.  

The appellant continued receiving treatment for his skin 
condition.  In August 1990, the appellant was seen for a 
reaction to a skin ointment.  He had a diffuse papular rash 
over his arms and groin area.  

In May 1990, he reported that the rash on his hands, groin, 
and feet was getting "worse again."  The diagnosis was 
chronic dermatitis.  

In February 1991, he was examined for tinea pedis, and he was 
found to have scales and bullae.  The impression was bullous 
tinea pedis.

The appellant was examined at a VA medical facility in 
December 1991 for complaints of a chronic groin, foot, and 
hand rash.  There was peeling and cracking between his toes, 
with scaly patches in the groin area and on his hands.  The 
assessment was tinea pedis and tinea cruris.

The appellant was treated in January 1994 for erythema and 
excoriation of both feet, with a resulting diagnosis of tinea 
pedis.  In June 1994, he sought treatment at a VA facility 
for an itchy rash on his hands and groin.  The assessment was 
tinea manus and tinea cruris.

In February 1995, he reported having had a fungal infection 
on his feet for 6 months.  The assessment was tinea pedis and 
tinea manus.  In October 1995, he was seen for tinea pedis 
and tinea manus.

The appellant has received several VA examinations to assess 
his skin condition during the pendency of his claim.  He 
underwent a VA podiatry/foot examination in May 1992.  At 
that time, the examining VA physician recounted a history of 
remissions and exacerbations of scaling and vesiculation of 
the medial and lateral margins of both feet.  The appellant 
also complained of pruritis and similar blisters involving 
his hands as well as involvement of his groin area.  On 
examination, the appellant had fairly symmetrical scaling 
with dried blisters on the medial and lateral margins of the 
heel and longitudinal arch regions of both feet.  His 
toenails had thickened, yellowed, and dystrophied, but the 
web spaces were clear and uninvolved.  The assessment was 
chronic tinea pedis.

The appellant was reexamined for purposes of assessing the 
severity of his skin condition in October 1998.  He reported 
an intermittent chest rash since 1965, with development of a 
foot rash in 1975.  On objective examination, the VA 
physician found perifollicular scaling macules on the back 
and upper arms, varying from only a few millimeters in size 
to one centimeter.  Additionally, there was subungual 
hyperkeratosis of the toenails with diffuse hyperkeratosis of 
the plantar surface.  He had hyperpigmentation in the form of 
large plaques in the crural region of the upper thighs, but 
there was no scaling.  Potassium hydroxide testing was 
positive for the chest and feet.  The diagnosis was tinea 
versicolor and tinea pedis.

The treatment reports and examination reports are consistent 
with the criteria for a 10 percent rating under DC 7806.  
Several years before the appellant filed his increased rating 
claim, there was evidence of lesions and blistering on his 
hands and feet.  In 1992, on VA examination, there was 
evidence of dried blisters.  However, thereafter, the 
manifestations of the skin condition have primarily involved 
an itchy rash on several areas, including his hands, feet, 
groin, and chest, at various times.  In 1991 and 1994, there 
was evidence of scaly patches and excoriation.  And most 
recently, there was no evidence of blisters or lesions on his 
feet.  While he has reported itching at various times, he has 
also reported that the itching appeared at different times; 
it was not constant throughout the timeframe in question.  
Thus, while there is evidence of "exfoliation, exudation, or 
itching [ ] involving an exposed surface or extensive area," 
there is not evidence of "constant exudation or itching, 
extensive lesions, or marked disfigurement."  38 C.F.R. 
§ 4.118, DCs 7806, 7813.  Accordingly, a 30 percent rating 
for the skin condition is not warranted.

2.  Left knee injury

The appellant's left knee disability was diagnosed in 1998 as 
anterior cruciate ligament deficient left knee and 
degenerative arthritis, which is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003 (degenerative arthritis) 
and DC 5257 (other impairment of knee) (1999).  The 
disability is currently evaluated as 10 percent disabling.  
In the absence of limitation of motion, under DC 5003, a 10 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Under DC 5003, the next higher rating (a 20 
percent rating) is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
However, where there is limitation of motion, DC 5003 refers 
evaluations to DC 5257.  Under DC 5257, a 10 percent rating 
is warranted for other impairment of the knee where recurrent 
subluxation or lateral instability is slight.  Under DC 5257, 
a 20 percent rating is warranted where recurrent subluxation 
or lateral instability is slight.

Initially, it is important to differentiate between the 
appellant's various disabilities.  The Board notes that the 
appellant has had multiple joint complaints, including his 
low back, for which service connection was recently 
established.  The appellant's claims folder contains much 
evidence and evaluation of the level of disability 
attributable to the low back condition (including evaluation 
of and treatment for pain radiating into the left lower 
extremity).  The Board also notes that the appellant has been 
found to have chronic instability of the right knee. However, 
for purposes of this appeal, the Board reviews the evidence 
that is pertinent to the appellant's left knee.

The Board notes that the appellant was examined in November 
1987 in connection with a prior evaluation of his left knee 
disability.  At that time, there was no evidence of visible 
or palpable abnormalities about the left knee.  The left knee 
extended to zero degrees, but it did not flex beyond 120 
degrees because the appellant complained of discomfort at 
that point.  The medial and lateral ligamentous support to 
the knee and the cruciate ligament were clinically intact.  
The patella was freely movable without crepitus or grating.  
In reviewing the appellant's contention that his left knee 
disability has worsened, the Board bears in mind this pre-
claim evaluation.

During the pendency of this appeal, the appellant has had the 
benefit of several VA examinations to assess the severity of 
his disabilities, and numerous physicians' and treatment 
records have been generated and obtained.

According to a June 1990 VA orthopedic clinic consultation, 
the appellant complained of increased pain on standing and on 
climbing.  The examination revealed patellar grind and 
apprehension.

On orthopedic examination in January 1991, the appellant was 
diagnosed with mid patellofemoral syndrome.  There was no 
crepitus or deformity, and the range of motion was full.  The 
left knee was stable, but there was patellofemoral grind.

In May 1991, the appellant was evaluated for left lower 
extremity numbness and pain.  On examination, both knees had 
a full range of motion, with patellar apprehension and 
lateral laxity of the patellae.  There was no crepitance, 
McMurray's, swelling, or erythema. The impression was 
patellofemoral syndrome of both knees, and the examiner 
recommended that the appellant continue wearing knee sleeves 
for patellar stability.

The appellant underwent electrophysiological examination in 
June 1991 to rule out left lower extremity radiculopathy in 
connection with chronic left leg pain, primarily in the 
posterior distribution behind the knee, and chronic left knee 
pain.  The examiner noted that the appellant was functional 
in all his activities and that he was independently trying an 
exercise regimen.  The electrodiagnostic evaluation revealed 
no evidence of left lower extremity neuropathy or 
radiculopathy; the examination was within normal limits.

In October 1991, a VA examiner rendered an impression of 
patellofemoral syndrome and found pain, scars, and minimal 
patellofemoral crepitus on zero to 90 degrees.  The appellant 
resisted flexion past 90 degrees.

In December 1991, it appears that his knee exhibited one 
range of motion to 70 degrees with discomfort.  The diagnosis 
was multiple joint degenerative joint disease, including the 
knees.

On VA examination in May 1992, the appellant complained that 
his left knee gave out when walking more than one block or 
when standing for more than 15 minutes.  He related that he 
was unable to run and drive and that he could sit for only 30 
minutes at the most.  However, on objective examination, the 
examining VA physician described the appellant as 
uncooperative and unwilling to perform all the motions 
required.  The examiner noted that both knees had an 
"unreliable" range of motion since the appellant was unable 
to flex even the right knee, which apparently was normal, 
because of a low back injury.  The appellant was willing to 
flex his legs as much as 70 degrees.  The left knee had 
normal extension.  There was pain on all motions, but there 
was no evidence of effusion or collateral ligamental 
activity.  There was a questionable, barely positive drawer 
sign at 1 millimeter.  Reflexes were present, normal, and 
equal bilaterally at 4+.  The diagnosis was status post left 
knee pain.  X-rays revealed no bony or articular abnormality.  

The most recent VA examination of the appellant in connection 
with this claim was conducted in August 1998.  At that time, 
he reported that his knee experienced a great deal of "give 
way," and he indicated that his knee swelled.  He reported 
wearing a brace on the left side.  Additionally, he had 
difficulty walking and negotiating stairs, and he limped 
after a period of time.  On range-of-motion testing, the left 
knee extended from zero to 130 degrees, with 1 to 2+ effusion 
and 1 to 2+ anterior instability, but stable medial lateral.  
McMurray testing was negative, but Lachman testing and drawer 
signs were positive.  The radiographic examination revealed 
some very mild medial compartment post-traumatic arthritis.  
The diagnosis was anterior cruciate ligament deficient knee 
with early post-traumatic medial compartment arthritis.  
Notably, on this examination, while the examining VA 
physician evaluated the effect of pain on the ranges of 
motion relating to other disabilities (a low back disability 
and a left shoulder disability), no pain was noted on motion 
testing of the left knee.  Therefore, by implication, pain 
was not demonstrated on range-of-motion examination of the 
appellant's left knee.  See 38 C.F.R. §§  4.40, 4.45, 4.59 
(1999) (regulations governing functional limitation due to 
pain and painful joints); DeLuca v. Brown, 8 Vet.App. 202, 
206-07 (1995) (an examination should consider "the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination").

The Board also notes the appellant's numerous statements that 
he wears knee braces and that he cannot walk for long 
distances.

A review of this evidence supports the finding that the 
appellant's left knee disability involves no more than slight 
disability under DC 5003 or DC 5257.  DC 5003 refers 
evaluation of degenerative arthritis to the proper diagnostic 
code involving limitation of motion of the affected joint.  
In this case, under 38 C.F.R. § 4.71a, DC 5260 (1999), a 
noncompensable rating is warranted where leg flexion is 
limited to 60 degrees, a 10 percent rating is warranted where 
leg flexion is limited to 45 degrees, and a 20 percent rating 
is warranted where leg flexion is limited to 30 degrees.  On 
the most recent examination, testing of the left knee 
revealed "0-130 range of motion of both knees."  The Board 
notes that the Schedule for Rating Disabilities depicts a 
range of motion for flexion and extension of the knee from 
zero to 140 degrees, 38 C.F.R. § 4.71, Plate II (1999).  The 
August 1998 VA examination results are consistent with the 
full range of motion (flexion and extension) depicted in the 
Schedule.  Other measurements of leg flexion have varied 
between full range of motion and 70 degrees.  Therefore, 
under DC 5260, not even a compensable rating would be 
warranted.  Under 38 C.F.R. § 4.71a, DC 5261 (1999), 
limitation of leg extension to 5 degrees warrants a 
noncompensable evaluation, limitation of leg extension to 10 
degrees warrants a 10 percent rating, and limitation of leg 
extension to 15 degrees warrants a 20 percent rating.  As 
noted above, the range of motion of the appellant's left knee 
has been consistent with the criteria for almost full 
extension.  

Accordingly, bearing in mind the requirements for evaluation 
of joints for functional loss due to pain as well as the need 
to observe ranges of motion and attendant manifestations of 
pain, the Board finds that a rating higher than the 10 
percent currently in effect for the service-connected left 
knee disability is not warranted.

3.  Left shoulder disability

In 1998, the appellant's left shoulder disability was 
diagnosed as left acromomioclavicular joint with impingement 
and traumatic arthritis.  That disability is evaluated under 
38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5024 
(tenosynovitis); the former diagnostic code's criteria are 
discussed at length in the preceding section, and the latter 
diagnostic code requires evaluation of limitation of motion 
of the affected joint.  

The appellant was observed for various joint pains in May 
1991, including left shoulder pain.  The left shoulder was 
tender in the subacromial region with increased pain on 
external rotation.  The impression was left shoulder 
impingement.

On VA examination in May 1992, the appellant related that his 
left shoulder gave out and had marked decrease in range of 
motion.  He described having pain when stretching, lifting, 
and pushing.  He indicated that the condition was worsening 
as the pain had gained in severity and that his arm had lost 
strength.  On objective examination, the examining VA 
physician described the appellant as uncooperative and 
unwilling to perform all of the required motions.  Range of 
motion of the left shoulder was considerably decreased, with 
abduction and anterior elevation reaching barely 90 degrees 
on the left, whereas those motions reached 80 degrees on the 
right.  External rotation was 90 degrees bilaterally.  In 
addition, severe pain was elicited on all motions, and there 
was pain on palpation of the acromomioclavicular junction on 
the left, the coracoid, the lateral aspect of the deltoid, 
and posteriorly over the scapula.  Reflexes were present, 
normal, and equal at 4+ bilaterally, and there was no 
evidence of atrophy.  The diagnosis was status post sprain of 
the left shoulder.  The X-ray examination revealed a tiny 
bony ossicle inferior to the coracoid, but not any other bony 
or articular abnormality.

In August 1998, the appellant underwent a comprehensive VA 
orthopedic surgery examination, which included evaluation of 
any attendant painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet.App. at 206-07.  The examining VA 
physician noted the appellant's history of pain with overhead 
activity and overuse as well as the lack of treatment for the 
left shoulder condition.  Examination of the left shoulder 
revealed upward elevation of 180 degrees with pain at about 
120 degrees on the left.  The appellant abducted upward to 
180 degrees, but he had pain at about 110 degrees on the 
left.  He rotated externally to 60 degrees bilaterally with 
pain on the extreme, and he rotated internally to L2 
bilaterally with pain on the extreme.  He had markedly 
positive impingement findings in his left shoulder, which 
"reproduce[d] his pain."  X-rays revealed post-traumatic 
arthritic changes at the acromomioclavicular joint, which was 
mild to moderate.  The diagnosis was post-traumatic arthritis 
of the left acromomioclavicular joint with impingement 
findings.  The Schedule for Rating Disabilities depicts three 
ranges for shoulder motion.  38 C.F.R. § 4.71, Plate I 
(1999).  Full shoulder extension and flexion range from zero 
to 180 degrees; full shoulder abduction ranges from zero to 
180 degrees; full shoulder internal rotation ranges from zero 
to 90 degrees; and full shoulder external rotation ranges 
from zero to 90 degrees.  Ibid.  The Schedule further 
provides criteria for evaluating shoulder-related limitation 
of motion.  Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of 
scapulohumeral articulation warrants a 20 percent rating (for 
the minor joint) or a 30 percent rating (for the major joint) 
when abduction is to 60 degrees and the claimant can reach 
the mouth and head.  Under 38 C.F.R. § 4.71a, DC 5201 (1999), 
a 20 percent rating is warranted when limitation of motion of 
the arm is to the shoulder level.  

On the May 1992 VA examination, the range of motion for the 
appellant's left shoulder was "considerably decreased," as 
evidenced by the limitation of motion on abduction to 90 
degrees (i.e., shoulder level).  Moreover, on the August 1998 
VA examination, while abduction was to 180 degrees, he 
exhibited pain at 110 degrees; while upward elevation was to 
180 degrees, again he exhibited pain at 120 degrees.  
Considering all of the evidence of record, including the 
August 1998 VA examination report finding of "marked" 
impingement, the Board finds that the appellant's overall 
disability picture regarding his left shoulder more closely 
meets the criteria for a 20 percent rating.  Accordingly, the 
Board grants this particular increased rating claim.

ORDER

The claim for an increased rating for dermatophytosis of the 
feet is denied.  The claim for an increased rating for 
service-connected left knee disability is denied.  A 
20 percent rating for service-connected left shoulder 
disability is granted, subject to the laws and regulations 
governing the disbursement of government benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

